                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


CRAIG CESAL,                                      )
                                                  )
                       Plaintiff,                 )
                                                  )
vs.                                               )   Case No. 16-cv-1064-SMY-RJD
                                                  )
DOUGLAS ANTHONY KRUSE., et al.,                   )
                                                  )
                       Defendants.                )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Craig Cesal, an inmate in the custody of the Federal Bureau of Prisons ("BOP"),

filed this lawsuit pursuant to Bivens v. Six Unknown Agents, 403 U.S. 388 (1971), claiming his

constitutional rights were violated while he was incarcerated at Federal Correctional Institution

at Greenville, Illinois ("FCI Grenville"). This Court granted Defendants' Motion for Summary

Judgment (Doc. 56) and Plaintiff filed a Notice of Appeal (Doc. 64). Now pending before the

Court is Plaintiff’s Motion for Leave to Appeal in Forma Pauperis (“IFP”) (Doc. 67). For the

following reasons, the Motion is DENIED.

       A federal court may permit a party to proceed on appeal without full pre-payment of fees

provided the party is indigent and the appeal is taken in good faith. 28 U.S.C. § 1915(a)(1) &

(3); FED. R. APP. P. 24(a)(3)(A). An appeal is taken in “good faith” if it seeks review of any

issue that is not clearly frivolous, meaning that a reasonable person could suppose it to have at

least some legal merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).

       Here, Plaintiff’s affidavit in support of his request to proceed IFP on appeal is

incomplete. Specifically, Plaintiff has failed to attach a certified statement showing all receipts,
expenditures, and balances during the last six months for his institutional accounts. As a result,

the Court is unable to ascertain whether Plaintiff qualifies for indigent status.           Further

complicating the determination of Plaintiff's indigent status is his contradictory assertion that he

has the funds to pay the Appellate filing fee and his Affidavit averring that he has no money or

assets. Accordingly, Plaintiff’s Motion for Leave to Appeal in Forma Pauperis is DENIED.

       IT IS SO ORDERED.

       DATED: October 18, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
